The imperfections in the charge pointed out in the majority opinion can, I think, properly be held to be harmless, although they may well incline one against a too favorable approach to the charge as a whole. In one respect, however, it seems to me that the charge was inadequate. The entrance to the store in question was constructed for the defendant by a contractor. The plaintiff's request to charge referred to in the majority opinion called pointed attention to this fact. There was no reference to it in the charge; the jury's attention was not directed to the claim of the plaintiff that the entrance was defective by reason of the way in which it was constructed; and it did not instruct them that it might be a breach of duty on the part of the defendant not to change the structural condition or provide safeguards against a structural defect. Instead, the trial court repeatedly instructed the jury that the duty of the defendant was to "keep" the entrance in a reasonably safe condition, although it did three times use the word "have" in place of "keep." It seems to me that the jury, under the charge, might well have understood that the duty of the defendant extended no farther than to exercise reasonable care to keep the entrance *Page 680 
reasonably safe in the structural condition in which it was. No doubt the trial court was seeking brevity in its instructions, but we have pointed out that, desirable as this is, it imposes an obligation upon the court to exercise great care not to omit matters necessary for an adequate presentation of the issues to the jury. Lovell v. Bridgeport, 116 Conn. 565, 568,165 A. 795.